

115 HR 6126 IH: Preventing Radical Extremist’s Violent Endeavors Now and Tomorrow Act of 2018
U.S. House of Representatives
2018-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6126IN THE HOUSE OF REPRESENTATIVESJune 15, 2018Mr. Aguilar introduced the following bill; which was referred to the Committee on Homeland SecurityA BILLTo amend the Homeland Security Act of 2002 to provide support to State and local governments in
			 their efforts to counter violent extremist threats.
	
 1.Short titleThis Act may be cited as the Preventing Radical Extremist’s Violent Endeavors Now and Tomorrow Act of 2018 or the PREVENT Act of 2018. 2. Support to State and local Governments in their efforts to counter violent extremist threatsSection 801(b) of the Homeland Security Act of 2002 (6 U.S.C. 361(b)) is amended—
 (1)in paragraph (3), by striking and after the semicolon; (2)in paragraph (4), by striking the period at the end and inserting ; and; and
 (3)by adding at the end the following new paragraph:  (5)for the purposes of countering violent extremist threats—
 (A)provide training from specially trained clinical social workers, psychologists, religious, community leaders, and law enforcement personnel, to assist local efforts at securing the homeland; and
 (B)in coordination with the Federal Bureau of Investigation, provide to State and local governments specialists, analysts, and agents trained to counter terrorism to assist, in the manner and degree necessary, local efforts at responding to such threats..
			